DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,831,550 (hereinafter ‘550).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘550.
It is noted that the instant application is a later-filed continuation of ‘550. Claims 1-18 of ‘550 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘550 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘550 with the differences boldfaced for the Applicant's convenience.
Claim 1 of the Instant Application
Claim 1 of US Pat No. 10,831,550
A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computer causes the processor to:
A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computer causes the processor to:

generate an execution pipeline for executing a plurality of tasks derived from a run definition comprising execution definitions of each task of the plurality of tasks, wherein the run definition includes declarative statements describing how each of the tasks are to be executed;
evaluate execution definitions from a plurality of tasks to identify execution properties of each of the plurality of tasks, wherein the plurality of tasks is waiting to be executed by an execution pipeline;
evaluate the execution definitions to identify execution properties of each of the plurality of tasks;
assign each task of the plurality of tasks to a target execution environment selected from a set of available execution environments, where a selected task from the plurality of tasks is assigned to the target execution environment based upon the execution properties of the selected task matching execution properties of the target execution environment;
assign each task of the plurality of tasks to an execution environment selected from a set of execution environments based upon the execution properties of each of the tasks matching execution properties of each of the execution environments, wherein each execution environment executes each of the tasks with different resources and functionality;
wherein the instructions to assign each task comprise instructions to: evaluate a first execution definition of a first selected task to identify first execution properties specifying functions to execute and resource requirements of the first selected task;
evaluate a first execution definition of a first task to identify first execution properties specifying functions to execute and resource requirements of the first task;
compare resource requirements and functions specified by the first execution properties to execution properties of the set of available execution environments; assign ranks to each of the available execution environments based upon a degree of matching between the execution properties of a given execution environment and the first execution properties of the first selected task; and
compare resource requirements and functions specified by the first execution properties against execution properties of available resources and functions provided by each execution environment to assign ranks to each execution environment based upon a degree to which available resources and functions match or exceed the resource requirements and functions specified by the first execution properties;
assign the first selected task to an execution environment having a highest rank or a rank exceeding a threshold; and
assign the first task to an execution environment having a highest rank or a rank exceeding a threshold; and
control the execution pipeline to execute the first selected task within the assigned execution environment, wherein the execution definitions of the first selected task are transformed into a format compatible for execution by the assigned execution environments.
control the execution pipeline to execute each task within the assigned execution environments, wherein the execution definitions of each task are transformed into formats compatible for execution by the assigned execution environments.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195